Citation Nr: 1130350	
Decision Date: 08/16/11    Archive Date: 08/29/11

DOCKET NO.  10-00 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial compensable rating for residuals of a fracture of the long (middle) finger of the right hand.

2.  Entitlement to an initial compensable rating for residual scar from removal of lipoma from right upper back.

3.  Entitlement to service connection for a cervical spine disorder.

4.  Entitlement to service connection for a thoracolumbar spine disorder (claimed as an upper back disability).


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1981 to May 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating determination of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Nashville, Tennessee.  

The Board notes that the Veteran testified before the undersigned at a Travel Board hearing at the Nashville, RO, in January 2010.  The transcript of the hearing is of record and has been reviewed.

The issue of entitlement to an initial compensable rating for residuals of a fracture of the long finger of the right hand is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected residual scar from removal of lipoma from right upper back, measures no larger than 6.5cm x 0.5cm; is not painful on examination, is not unstable, or deep; but has caused limitation of motion of the cervical spine.

2.  The competent and credible evidence fails to demonstrate that the Veteran has a cervical spine disorder that is related to his active duty service.

3.  The competent and credible evidence fails to demonstrate that the Veteran has a thoracolumbar spine disorder that is related to his active duty service.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 20 percent, but no greater, for residual scar from removal of lipoma from right upper back, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.31, 4.118, Diagnostic Code 7805-5237 (2008).

2.  A cervical spine disorder was not incurred in or aggravated by the Veteran's active duty service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303, 3.310 (2010).

3.  A thoracolumbar disorder (claimed as an upper back disability) was not incurred in or aggravated by the Veteran's active duty service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of (1) the information and evidence not of record that is necessary to substantiate a claim, (2) which information and evidence VA will obtain, and (3) which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2010); see also 73 Fed. Reg. 23,353-6 (April 30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).
The Board finds that with regard to the Veteran's claims the letter dated in August 2008 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this regard, this letter advised the Veteran what information and evidence was needed to substantiate the claim decided herein.  This letter also requested that the Veteran provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran, as well as what information and evidence would be obtained by VA, namely, records like medical records, employment records, and records from other Federal agencies.

During the pendency of this appeal, on March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), which held that the VCAA notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  The August 2008 letter provided this notice to the Veteran.

The Board observes that the August 2008 letter was sent to the Veteran prior to the February 2009 rating decision.  The VCAA notice with respect to the elements addressed in this letter was therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this regard, the notice provided in the August 2008 letter fully complied with the requirements of 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b) (2010).

Therefore the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.

The Board finds that VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims and providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2010).  In this regard, the Veteran's service treatment records, VA treatment records, and private treatment records are associated with the claims folder.

The Board recognizes a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4)(i) (2010); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran was afforded VA examinations in June 2008 and January 2009.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations, including opinions, obtained in this case are adequate, as they collectively are predicated on a full reading of the VA medical records in the Veteran's claims file.  They consider all of the pertinent evidence of record, and the statements of the Veteran, and provide a complete rationale for any opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion regarding the issues of entitlement to an initial compensable rating for residual scar from removal of lipoma from right upper back, entitlement to service connection for a cervical spine disorder, and entitlement to service connection for a thoracolumbar spine disorder, has been met.  38 C.F.R. § 3.159(c) (4) (2010).  

Under the circumstances of this case, "the record has been fully developed," and "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations and the record is ready for appellate review.

Analysis

The Veteran contends that his cervical and upper back disabilities are the result of residuals of an in-service surgery to remove a lipoma.  Specifically the Veteran asserts that the scar tissue is the cause of the pain and limitation of motion that the Veteran experiences in his cervical and thoracic spine.  The Veteran further contends that he is entitled to a compensable rating for his scar because it causes pain in his cervical and thoracic region. 

I.  Initial Rating Residual Scar from Removal of Lipoma

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  As such, the Board has considered all evidence of record in evaluating the Veteran's disability claim.  Also, in Fenderson, the Court discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28.  As such, in accordance with Fenderson, the Board has considered the propriety of assigning initial staged ratings for the Veteran's service-connected residual scar from removal of lipoma from the right upper back.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

The Veteran's disability has been rated as noncompensable under Diagnostic Code (DC) 7802.  The Board notes that effective October 23, 2008, VA revised the criteria for the evaluation of scars to allow for separate evaluations for scars that are both disfiguring and painful.  See 73 Fed. Reg. 54708 (September 23, 2008).   The implementing regulation for the new rating criteria provides that these revisions apply only to applications for benefits received by VA on or after October 23, 2008.  VA's General Counsel, in a precedent opinion, has held that when a new regulation is issued while a claim is pending before VA, unless clearly specified otherwise, VA must apply the new provisions to the claim from the effective date of the change as long as the application would not produce retroactive effects.  VAOPGCPREC 7-2003.  In this case, the Veteran filed his claim for service connection in April 2008.  Therefore, the Board will only consider the schedular criteria for scars in effect prior to October 2008.  

The Board notes initially, that there are various diagnostic codes that are applicable to scars not located on the head, face, or neck, and each diagnostic code should be evaluated to determine its applicability.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801 through 7805.

Diagnostic Code 7801 directs that scars other than on the head, face, or neck that are deep or cause limited motion are evaluated as 10 percent disabling for areas exceeding 6 square inches, 20 percent disabling for areas exceeding 12 square inches, 30 percent disabling for areas exceeding 72 square inches, and 40 percent disabling for areas exceeding 144 square inches.  Notes following the rating criteria explain (1) scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of the extremities or trunk, will be rated separately and combined in accordance with 38 C.F.R. § 4.25, and (2) a deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118 (2008).

Diagnostic Code 7802 provides that scars other than head, face, or neck scars that are superficial and do not cause limited motion will be rated as 10 percent disabling for areas of 144 square inches or greater.  Notes following the rating criteria explain (1) scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of the extremities or trunk, will be rated separately and combined in accordance with 38 C.F.R. § 4.25, and (2) a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118 (2008).

Diagnostic Code 7803 notes that unstable superficial scars are evaluated as 10 percent disabling.  Note (1) following indicates that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) indicates that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. Part 4 (2008).

Diagnostic Code 7804 provides that superficial scars that are painful on examination are rated as 10 percent disabling.  Note (1) following states that a superficial scar is one not associated with underlying soft tissue damage.  Note (2) states that a 10 percent evaluation will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable evaluation (See 38 C.F.R. § 4.68 of this part on the amputation rule).

Finally, Diagnostic Code 7805 directs that other scars shall be rated on the limitation of function of the affected part.  38 C.F.R. § 4.118 (2008).

As noted above, the Veteran is currently has a noncompensable disability rating under DC 7802 for residual scar from removal of lipoma from right upper back.  The Board notes that the June 2008 VA examination report indicated that the Veteran had a 6.5cm x 0.5cm scar on the right side of his upper back that runs oblique and was well healed with no residual masses.  As the scar is superficial and does not cover an area of 144 square inches or greater, the RO assigned a noncompensable rating under DC 7802.  As noted above, DC 7802 also requires that the scar cause no limitation of motion; however, the Veteran reported at his January 2010 Travel Board hearing that he has had pain and stiffness in his neck and his upper back since the surgery that he believes is caused by the scar.  In this regard the Board notes the November 2010 VA treatment record which notes an opinion by a treating VA physician that the Veteran's chronic neck pain and limitation of motion is probably the result of the scarring of the soft tissue from the surgery.  As such the Board shall review the current severity level of the scar in relation to the Veteran's limitation of motion with regard to the cervical spine.

In the selection of code numbers assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  With diseases, preference is to be given to the number assigned to the disease itself.  If the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  38 C.F.R. § 4.27 (2010).  In this instance, because there is limitation of motion with regard to the cervical spine which has been related by competent medical evidence to the Veteran's service-connected scar, the Board finds that the Veteran's residual scar from removal of lipoma from right upper back is more appropriately rated under DC 7805-5237.  The hyphenated diagnostic code in this case therefore indicates that residual scar from removal of lipoma from right upper back under Diagnostic Code 7805 is the service-connected disorder and that limitation of motion of the cervical spine under Diagnostic Code 5237 is the residual condition.  The Board finds that DC 7805, rather than DC 7802, is the more appropriate scar code for rating purposes in this instance because DC 7805 directs that other scars shall be rated on the limitation of function of the affected part.  

As relevant to the cervical spine, under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, unfavorable ankylosis of the entire spine warrants a 100 percent rating.  Unfavorable ankylosis of the entire cervical spine warrants a 40 percent rating.  Forward flexion of the cervical spine 15 degrees or less; or favorable ankylosis of the entire cervical spine warrants a 30 percent rating.  Forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or the combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent rating.  Forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height warrants a 10 percent rating.

For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  See Note (2): (See also Plate V.).  Round each range of motion measurement to the nearest five degrees. See Note (4).  Finally, evaluate disability of the thoracolumbar and cervical spine segments separately, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  See Note (6).

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  See Note (5).

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that an evaluation of 10 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  An evaluation of 20 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  An evaluation of 40 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  Finally, an evaluation of 60 percent requires intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243 (effective September 26, 2003).

For the purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Intervertebral Disc Syndrome, Note (1); see also 69 Fed. Reg. 32, 449 (June 10, 2004).

As noted above, the Veteran was afforded VA examinations in June 2008 and January 2009.  The June 2008 VA examination noted that the Veteran exhibited an active range of motion with extension of 30 degrees and flexion of 50 degrees with passive range of motion of flexion of 55 degrees.  The active range of motion of lateral flexion of 40 degrees with passive range of motion of 45 degrees and rotation of 50 degrees for active and 55 degrees for passive range of motion.  The x-rays associated with the examination were negative with no significant arthritic changes.  The June 2008 VA examination also noted that the Veteran exhibited no additional limitation of motion due to pain, fatigue, weakness, or lack of endurance, however there was additional pain on repetitive use.  The Board notes that the combined range of active motion for the cervical spine is 170 degrees.

The January 2009 VA examination noted that the Veteran exhibited a range of motion with extension of 15 degrees and flexion of 45 degrees.  The range of motion of lateral flexion of 20 degrees bilaterally and lateral rotation of 20 degrees bilaterally.  The x-rays associated with the examination were negative with no significant arthritic changes.  The June 2008 VA examination also noted that the Veteran exhibited objective evidence of pain on motion.  The Board notes that the combined range of motion for the cervical spine is 140 degrees.  

Based on the foregoing, the medical evidence indicates that the Veteran does have functional impairment of the cervical spine which an examiner has related to scar tissue from the removal of the lipoma in service; and based on the foregoing objective evidence, such limitation of function equates to a 20 percent disability rating.

The Board notes that there is no competent medical evidence of record which reflects that the Veteran has ankylosis of the spine, which would warrant a higher disability evaluation.  The aforementioned range of motion findings confirm that the thoracolumbar spine is not fixed in neutral position, nor flexion or extension.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5).  In making the determination to deny an increase in excess of 20 percent, the Board notes that it took into account the Veteran's complaints of pain, and was cognizant of the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  As previously noted, the cervical spine pain associated with the Veteran's scar, is already contemplated by the 20 percent evaluation herein assigned.  As mentioned previously, pain is taken into account in the schedular ratings as it is generally present with this type of disability.  Moreover, there is no competent and probative evidence of an actual pain of the scar separate and apart from the cervical spine pain.  

With respect to the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, the Board acknowledges that the Veteran has reported, as noted in both the June 2008 and January 2009 VA examination reports, that he has not had any incapacitating episodes and his neck disability has no effect on his usual occupational or daily activities.  Further, there is no evidence of record that bed rest was prescribed by a physician at any time.  Consequently, the Board finds that this Formula is not for consideration in the instant case.

As noted above the Veteran has no higher than a combined range of motion, with regard to the cervical spine, of 170 degrees.  As noted above forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or the combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent rating.  As such the Board finds that the Veteran is entitled to a 20 percent rating under Diagnostic Code 7805-5237.  See 38 C.F.R. §§ 4.71a, DC 5237 and 4.118, DC 7805 (2010).

The Board has considered the lay evidence of record in making its determination; however, it observes that the Veteran's opinions and observations alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.71a with respect to determining the severity of his service-connected disability.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) and (2) (2010).  Determining the severity of the Veteran's disability must be done by a medical professional.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Veteran is not shown to have any specialized medical training in this regard.  As discussed above, none of the competent medical evidence of record supports a higher rating than is herein assigned.

Finally, in Thun v. Peake, 22 Vet. App. 111, 115 (2008), the Court held that the determination of whether a Veteran is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry, beginning with a threshold finding that the evidence before VA "presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate."  In other words, the Board must compare the level of severity and symptomatology of the Veteran's disability with the established criteria found in the rating schedule for that disability; if the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule.  Id.

In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (2010).  Related factors include "marked interference with employment" and "frequent periods of hospitalization."   

When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the residual scar from removal of lipoma from right upper back is inadequate.  It does not appear that the Veteran has an "exceptional or unusual" disability.  In other words, he has no unusual symptomatology that is not captured by the criteria set forth in the rating schedule.  

Under the above circumstances, the Board finds that the evidence supports the Veteran's claim for entitlement to a compensable initial evaluation for residual scar from removal of lipoma from right upper back manifested by limitation of function (motion) of the cervical spine, for the entire appeal period, but a preponderance of the evidence is against a higher evaluation than the 20 percent disability rating herein assigned.  Additionally, the Board has considered the benefit of the doubt rule and determined that the claim must be granted.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


II. Service Connection Cervical and Thoracolumbar Spine Disorders

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  As a general matter, service connection for a disability on the basis of the merits of such a claim requires (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992).  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2010).

Where a Veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§1101, 1112, 1113 (West 2002); 38 C.F.R. §§3.307, 3.309 (2010).  This presumption is rebuttable by affirmative evidence to the contrary.  Id.  There is no indication that the Veteran was diagnosed with arthritis within a year of service separation and therefore presumptive service connection is not warranted.

The Board notes that the Veteran contends that he is entitled to service connection for both a cervical spine disorder and a thoracic spine disorder.  Specifically the Veteran asserts that he experiences limitation of motion and constant pain in his neck and upper back.

The Board notes initially that the Veteran has been diagnosed with degenerative joint disease of the of the thoracic spine and cervicalgia as noted on both the June 2008 and January 2009 VA examinations.  As such the Board finds that the Veteran has a current disorder with regard to both claims as required by 38 C.F.R. 
§ 3.303 (2010).

With regard to in-service incurrence, the Board notes that the Veteran's service treatment records indicate that the Veteran was treated for neck spasms and torticollis several times in February 1983.  Subsequently, a March 1983 service treatment record indicates that the torticollis had resolved.  There is no indication in the service treatment records that the Veteran complained of any problems with his upper back or thoracic region with respect to pain or limitation of motion.  The Board acknowledges a January 1984 service treatment record that indicates that the Veteran had low back pain that was secondary to a muscular strain, but there is no indication that the Veteran received treatment with regard to his upper back at that time.  The Board further acknowledges that the Veteran had a lipoma removed from his right upper back in July 1983.  Treatment records associated with the surgery indicate that the lipoma was in a bad spot and as such the recovery time took longer, however the July 18, 1983 treatment noted that the wound had healed well with no sign of infection and no tension with motion.    

Having determined that the Veteran has a current disability and events in service involving the neck and back, it is necessary to determine if the Veteran's current disorders are related etiologically to the in-service events.  In this regard the Board notes the January 2009 VA examination report in which the VA examiner opined that the Veteran's upper thoracic degenerative joint disease in not caused by or the result of his lipoma excision because the resulting scar is a superficial, benign process that has no bearing on the underlying boney elements of the spine.  Additionally the examiner opined that the Veteran's upper thoracic degenerative joint disease was not caused by or the result of the low back strain that the Veteran experienced while in service as a muscle strain in one part of the back does not cause arthritis in another part of the back.  Finally the VA examiner opined that the Veteran's cervicalgia was not caused by or the result of his in-service torticollis.  In this regard the VA examiner noted that torticollis is a twisting of the neck, that is deviation from normal frontward orientation, that is usually related to a muscle spasm/strain and is self-limiting and not a cause of arthritis.  As such the Board notes that the January 2009 VA examiner provided negative nexus opinions with regard to both claims.  

The Board acknowledges the November 2010 VA physician's opinion that the Veteran's chronic neck pain and limited range of motion was probably the result of the scarring of the soft tissue from the lipoma excision surgery and has assigned a 20 percent disability evaluation for limitation of function of the neck caused by any scarring of the soft tissue from the in-service surgery.  However, there is no competent and credible evidence of other actual pathology of the cervical spine that is linked to the Veteran's service.  

The Board acknowledges that lay evidence may be sufficient to establish a causal relationship between a current disability and service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Specifically, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Additionally, lay persons can provide an eyewitness account of a Veteran's visible symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991) (competent lay evidence concerning manifestations of a disease may form the basis for an award of service connection where a claimant develops a chronic disease within a presumptive period but has no in-service diagnosis of such disease).  In weighing lay evidence, the Board must render a finding with regard to both competency and credibility.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The Board further acknowledges that with regard to continuity of symptomatology, symptoms as opposed to treatment are of primary interest and the Veteran is competent to describe observable symptomatology such as pain.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, while the Veteran is competent to provide continuity of symptomatology, as noted above, it is also necessary to show that the Veteran is credible in his assertions.  In this regard, the Board notes the April 2010 letter from the Veteran's private chiropractor in which he states that he treated the Veteran from approximately 1985 to 1994 for occasional neck and back pain.  Following that chiropractor's retirement the Veteran started seeing another chiropractor whose records indicate that the onset date for the Veteran's back problems was 1998.  As such there is conflicting evidence.  The Board acknowledges the Veteran's contentions that he has experienced pain in his neck and upper back since service, however, pain alone is not a disability for which service connection may be granted.  Evans v. West, 12 Vet. App. 22, 31-32 (1998).   

After weighing all the evidence, the Board finds greater probative value in the January 2009 VA examiner's conclusion, and, in light of the other evidence of record, the opinion is sufficient to satisfy the statutory requirements of producing an adequate statement of reasons and bases where the expert has fairly considered material evidence which appears to support the Veteran's position.  Wray v. Brown, 7 Vet. App. 488, at 492-93 (1995).  In this regard, the Board finds that the January 2009 VA examiner's opinions are the most persuasive medical evidence addressing the diagnoses and etiology of the Veteran's claimed upper back and neck disorders.  The report reveals that the examiner conducted a thorough examination of the Veteran and provided a full and complete rationale for his opinion.  As held by the Court, "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.  See also Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when VA gives an adequate statement of reasons and bases).  Therefore, the Board finds the opinion from the January 2009 VA examiner to be of greater probative value than the Veteran's private chiropractors.  
 
With consideration of the service treatment records, the VA treatment records, the absence of any evidence of arthritis having manifested within one year of the date of termination of service, and the negative opinions with regard to causal link to the Veteran's military service, the Board finds that the preponderance of the evidence is against the Veteran's claims of service connection for a cervical spine disorder and a thoracolumbar spine disorder.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to an initial evaluation of 20 percent, but not greater, for service-connected residual scar from removal of lipoma from right upper back is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to service connection for a cervical spine disorder is denied.

Entitlement to service connection for a thoracolumbar spine disorder is denied.


REMAND

After review of the record, the Board finds that a remand for further development is warranted with respect to the issue of entitlement to an initial compensable rating for residuals of a fracture of the long finger of the right hand.

The Veteran's residuals of a right long finger fracture have been rated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5226 (2010), a maximum disability rating of 10 percent may be assigned for favorable or unfavorable ankylosis of the middle finger of either the major or minor hand.  Ankylosis is defined as immobility and consolidation of a joint due to disease, injury or surgical procedures.  See Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  A disability is to be evaluated as unfavorable ankylosis, if both the MP and the PIP joints of a digit are ankylosed; or if only the MP or the PIP joint is ankylosed and there is a gap of more than two inches (5.1 centimeters) between the fingertips and the proximal transverse crease of the palm (palm crease), with fingers flexed to the extent possible.  Whereas, a disability is to be evaluated as favorable ankylosis, if only the MP or the PIP joint is ankylosed, and there is a gap of two inches (5.1 centimeters) or less between the fingertips and the palm crease.  38 C.F.R. § 4.71a, Diagnostic Codes 5216-5230, Note 3.

Additionally, 38 C.F.R. § 4.71a, Diagnostic Code 5229 contains the diagnostic criteria for limitation of motion of individual digits.  38 C.F.R. § 4.71a, Diagnostic Codes 5216-5230.  For limitation of motion in the middle finger, if there is a gap of less than one inch (2.5 centimeters) between the fingertip and the palm crease, with the finger flexed to the extent possible, then it is given a 0 percent rating. 38 C.F.R. § 4.71a, Diagnostic Code 5229.  However, if there is a gap of one inch (2.5 centimeters) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or with extension limited by more than 30 degrees, then a 10 percent rating is warranted.  Id.

The Board notes the February 1984 service treatment report which indicated that the Veteran fractured the middle finger on his right hand.  The Veteran was treated with a splint and sutures for the associated laceration.  A March 1984 service treatment note showed that the fracture was well healed.  The March 1984 examiner indicated that the Veteran had a normal distal interphalangeal joint (DIP) and proximal interphalangeal joint (PIP) function.  The RO granted service connection for residuals of a fracture of the long finger of the right hand but noted that the Veteran had not been treated for any residuals of a fractured right long finger since service.  The June 2008 and January 2009 VA examinations noted that the Veteran had full muscle strength in the finger flexors, finger abduction and thumb opposition of the right hand.  Both sensory and detailed reflex examinations were normal.  However, the VA examinations failed to address whether there was any gap between the fingertip and the palm crease.  In this regard the Veteran stated at his January 2010 Travel Board hearing that he had trouble with pain, stiffness, and gripping things with his right hand, which is his dominant hand.  The Veteran stated that he can make a fist, but it was noted at the hearing that his middle (long) finger did not touch his palm and that the Veteran experiences a constant ache in his right hand.

The Board recognizes a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease. 38 C.F.R. § 3.159(c)(4)(i) (2010); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board acknowledges that the Veteran was afforded compensation and pension (C&P) examinations in June 2008 and January 2009; however, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this instance the Board notes that the examinations failed to address whether there was any gap between the fingertip of the Veteran's long finger on his right hand and the palm crease, criteria necessary to determine if the Veteran is entitled to a higher disability rating with regard to his residuals of a fracture of the long finger of the right hand.  As such the Veteran should be afforded another VA examination that addresses these criteria.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a compensation and pension (C&P) examination to determine the current degree of severity of his service-connected residuals of a fracture of the long (middle) finger of the right hand.  The claims file, to include a copy of this remand must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  All pertinent symptomatology, to include range of motion should be reported in detail.  The examiner should indicate whether there is gap of one inch (2.5 centimeters) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or whether extension is limited by more than 30 degrees.  Additionally it should be noted whether the limitation of motion associated with the long (middle) finger interferes with the overall function of the hand.  Any indicated diagnostic tests and studies should be accomplished.  Application of 38 C.F.R. § 4.40 regarding functional loss due to pain and 38 C.F.R. § 4.45 regarding weakness, fatigability, incoordination or pain on movement of a joint should be considered.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  A complete rationale should be given for all opinions and conclusions expressed.

2. After completion of the above and any other development deemed necessary, review the expanded record and determine if the record contains sufficient evidence to warrant entitlement to the benefits sought.  Unless the benefits sought on appeal are granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and afforded an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


